MEMORANDUM**
Jose Alfredo Garcia Flores and his wife Guadalupe Pedraza de Garcia, natives and citizens of Mexico, petition for review of the decision of the Board of Immigration *647Appeals (“BIA”) summarily affirming an Immigration Judge’s (“IJ”) denial of their application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo legal determinations regarding an alien’s eligibility for cancellation of removal, Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir. 2002), and we deny the petition for review.
Petitioners’ contention that their administrative voluntary departure to Mexico in 1994 did not constitute a break in their continuous physical presence, as defined by section 240A(d)(2) of the INA, is foreclosed by this court’s decision in Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 974 (9th Cir.2003) (per curiam) (holding that an alien who elects to voluntarily depart to avoid removal proceedings does not continue to accrue “presence” in the United States).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.